
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.33


REGISTRATION RIGHTS AGREEMENT


    This Registration Rights Agreement (the "Agreement") is entered into as of
June 1, 2001 by and between Tetra Tech, Inc., a Delaware corporation ("Tetra
Tech"), and Commonwealth Technology, Inc., a Kentucky corporation (the
"Holder").


R E C I T A L S


    A.  Tetra Tech, the Holder and CTI Acquisition Corporation, a Delaware
corporation and wholly-owned subsidiary of Tetra Tech ("Acquisition"), are
parties to the Asset Purchase Agreement of even date (the "Asset Purchase
Agreement"), pursuant to which Acquisition will purchase specified assets and
assume specified liabilities of the Holder.

    B.  Pursuant to the Asset Purchase Agreement, the Holder will receive 86,510
shares of the common stock, $.01 par value, of Tetra Tech ("Tetra Tech Common
Stock"); and

    C.  This Agreement is the Registration Rights Agreement referred to in
Section 6.2 of the Asset Purchase Agreement and, pursuant thereto, must be
entered into by the parties in connection with the consummation of the
transactions contemplated by the Asset Purchase Agreement.


A G R E E M E N T


    NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

    1.  Certain Definitions.  As used in this Agreement, the following terms
shall have the following respective meanings:

    "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time.

    "Form S-3" shall mean such form under the Securities Act as in effect on the
date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by Tetra Tech with
the SEC.

    "Prospectus" shall mean the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by the Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such Prospectus.

    "Register", "registered" and "registration" shall mean and refer to a
registration effected by preparing and filing a Registration Statement and
taking all other actions that are necessary or appropriate in connection
therewith, and the declaration or ordering of effectiveness of such Registration
Statement by the SEC.

    "Registration Expenses" shall have the meaning set forth in Section 4.

    "Registrable Securities" shall mean the shares of Tetra Tech Common Stock
(i) issued pursuant to the Asset Purchase Agreement, and (ii) issued as a
dividend or other distribution with respect to or in exchange for or in
replacement of the shares referenced in (i) above; provided, however, that
Registrable Securities shall not include any shares of Tetra Tech Common Stock
that have previously been registered and sold to the public or have been sold
pursuant to Rule 144 (or similar successor Rule) after the date of this
Agreement.

    "Registration Statement" shall mean any registration statement of Tetra Tech
in compliance with the Securities Act that covers Registrable Securities
pursuant to the provisions of this Agreement, including, without limitation, the
Prospectus, all amendments and supplements to such Registration

--------------------------------------------------------------------------------

Statement, including all post-effective amendments, all exhibits and all
material incorporated by reference in such Registration Statement.

    "Rule 144" shall mean Rule 144 promulgated under the Securities Act or any
similar successor rule, as the same shall be in effect from time to time.

    "Rule 144A" shall mean Rule 144A promulgated under the Securities Act or any
similar successor rule, as the same shall be in effect from time to time.

    "Rule 415" shall mean Rule 415 promulgated under the Securities Act, or any
similar successor rule, as the same shall be in effect from time to time.

    "Securities Act" shall mean the Securities Act of 1933, as amended from time
to time.

    "SEC" shall mean the Securities and Exchange Commission.

    "Underwritten offering" shall mean a registration in which securities of
Tetra Tech are sold to an underwriter or through an underwriter as agent for
reoffering to the public.

    2.  Registration for the Holder.  

    (a) Tetra Tech shall file a Registration Statement on Form S-3 providing for
the registered sale by the Holder, pursuant to Rule 415, and/or any similar rule
that may be adopted by the SEC, of the Registrable Securities from time to time
during the effectiveness of the registration. Subject to subparagraph (c) below,
Tetra Tech shall file such Registration Statement on or before July 1, 2001, and
shall keep such Registration Statement continuously effective for a period
ending on the date on which the Holder is eligible to sell Registrable
Securities under Rule 144 (or similar successor rule) without any volume
limitation. Tetra Tech represents and warrants that it is currently eligible to
file a Registration Statement on Form S-3. However, if, at the time Tetra Tech
is required to file a Registration Statement pursuant to this Section 2(a),
Tetra Tech is not eligible to file a Registration Statement on Form S-3 to
register resales by stockholders, Tetra Tech shall initially file a Registration
Statement on Form S-1 and shall comply with the provisions of the immediately
preceding sentence. Upon becoming eligible to use the Registration Statement on
Form S-3 to register resales by stockholders (whether pursuant to a ruling or
waiver from the SEC or otherwise), Tetra Tech shall promptly file a Registration
Statement on Form S-3 or convert the existing Registration Statement to Form S-3
relating to the offer and sale of Registrable Securities by the Holder from time
to time. Thereafter, Tetra Tech shall use commercially reasonable efforts to
cause such new or amended Registration Statement to be declared effective by the
SEC as promptly as practicable.

    (b) The Holder shall not have the right to register securities under this
Agreement unless the Holder provides and/or confirms in writing prior to or
after the filing of the Registration Statement such information (including,
without limitation, information as to the number of Registrable Securities that
the Holder has sold pursuant to any such Registration Statement from time to
time) as Tetra Tech reasonably requests in connection with such Registration
Statement.

    (c) Notwithstanding the foregoing, for a period not to exceed 90 days, Tetra
Tech shall not be obligated to prepare and file the Registration Statement
required hereunder if Tetra Tech, in its good faith judgment, reasonably
believes that the filing of such Registration Statement would require the
disclosure of material non-public information regarding Tetra Tech and,
accordingly, that the filing thereof, at the time requested, or the offering of
Tetra Tech Common Stock pursuant thereto, would materially and adversely affect
(i) a pending or scheduled public offering or private placement of securities of
Tetra Tech, (ii) an acquisition, merger, consolidation or similar transaction by
or of Tetra Tech, (iii) preexisting and continuing negotiations, discussions or
pending proposals with respect to any of the foregoing transactions, or (iv) the
financial condition of Tetra Tech in view of the disclosure of any pending or
threatened litigation, claim, assessment or governmental investigation which
might be required thereby.

2

--------------------------------------------------------------------------------

    In the event that Tetra Tech, in good faith, reasonably believes that such
conditions are continuing after such 90-day period, it may, with the consent of
the Holder, which consent shall not be unreasonably withheld, extend such 90-day
period for an additional 30 days. Any further delay shall require the consent of
the Holder.

    In the event of any delay in the filing of the Registration Statement
pursuant to this subparagraph (c), Tetra Tech will effect such filing as soon as
practicable.

    3.  Registration Procedures.  In connection with Tetra Tech's registration
obligations pursuant to Section 2 hereof, Tetra Tech will use commercially
reasonable efforts to effect such registration to permit the sale of the
Registrable Securities covered thereby in accordance with the Holder's intended
method or methods of disposition thereof (which shall include, without
limitation, cash sales in market or other transactions), and pursuant thereto
Tetra Tech will:

    (a) prepare and file with the SEC a Registration Statement with respect to
such Registrable Securities and use its commercially reasonable efforts to cause
such Registration Statement to become effective as soon as practicable; provided
that, before filing any Registration Statement or Prospectus or any amendments
or supplements thereto, Tetra Tech will furnish to the Holder and its counsel,
copies of all such documents proposed to be filed at least ten days prior
thereto, and Tetra Tech will not file any such Registration Statement or
amendment thereto or any Prospectus or any supplement thereto to which the
Holder shall reasonably object within such ten day period; provided, further,
that Tetra Tech will not name or otherwise provide any information with respect
to the Holder in any Registration Statement or Prospectus without the express
written consent of the Holder, unless required to do so by the Securities Act
and the rules and regulations thereunder;

    (b) prepare and file with the SEC such amendments, post-effective amendments
and supplements to the Registration Statement and the Prospectus as may be
necessary to comply with the provisions of the Securities Act and the rules and
regulations thereunder with respect to the disposition of all securities covered
by such Registration Statement;

    (c) notify the Holder (i) when the Prospectus or any Prospectus supplement
or post-effective amendment has been filed, and, with respect to the
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC for amendments or supplements to the
Registration Statement or the Prospectus or for additional information, (iii) of
the issuance by the SEC of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose,
(iv) of the receipt by Tetra Tech of any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such purpose
and (v) of the happening of any event which makes any statement made in the
Registration Statement, the Prospectus or any document incorporated therein by
reference untrue or which requires the making of any changes in the Registration
Statement, the Prospectus or any document incorporated therein by reference in
order to make the statements therein not misleading in light of the
circumstances then existing;

    (d) make every commercially reasonable effort to obtain the withdrawal of
any order suspending the effectiveness of the Registration Statement at the
earliest possible moment;

    (e) deliver to the Holder, without charge, such reasonable number of
conformed copies of the Registration Statement (and any post-effective amendment
thereto) and such number of copies of the Prospectus (including each preliminary
prospectus) and any amendment or supplement thereto (and any documents
incorporated by reference therein) as the Holder may reasonably request. Tetra
Tech consents to the use of the Prospectus or any amendment or supplement
thereto by the Holder in connection with the offer and sale of the Registrable
Securities covered by the Prospectus or any amendment or supplement thereto;

3

--------------------------------------------------------------------------------

    (f)  prior to any offering of Registrable Securities covered by a
Registration Statement, register or qualify or cooperate with the Holder in
connection with the registration or qualification of such Registrable Securities
for offer and sale under the securities or blue sky laws of such jurisdictions
as the Holder reasonably requests, and use commercially reasonable efforts to
keep each such registration or qualification effective, including through new
filings, or amendments or renewals, during the period such Registration
Statement is required to be kept effective pursuant to the terms of this
Agreement; and do any and all other acts or things necessary or advisable to
enable the disposition in all such jurisdictions reasonably requested by the
Holder of the Registrable Securities covered by such Registration Statement,
provided that under no circumstances shall Tetra Tech be required in connection
therewith or as a condition thereof to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions;

    (g) cooperate with the Holder to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold, free of
any and all restrictive legends, such certificates to be in such denominations
and registered in such names as the Holder may request;

    (h) upon the occurrence of any event contemplated by Section 3(c)(v) above,
prepare a supplement or post-effective amendment to the Registration Statement
or the Prospectus or any document incorporated therein by reference or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities, the Prospectus will not contain an untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;

    (i)  make generally available to the holders of Tetra Tech's outstanding
securities earnings statements satisfying the provisions of Section 11(a) of the
Securities Act, no later than 60 days after the end of any 12 month period (or
90 days, if such period is a fiscal year) beginning with the first month of
Tetra Tech's first fiscal quarter commencing after the effective date of the
Registration Statement, which statements shall cover said 12 month period;

    (j)  provide and cause to be maintained a transfer agent and registrar for
all Registrable Securities covered by each Registration Statement from and after
a date not later than the effective date of such Registration Statement;

    (k) use its best efforts to cause all Registrable Securities covered by each
Registration Statement to be listed, subject to notice of issuance, prior to the
date of the first sale of such Registrable Securities pursuant to such
Registration Statement, on each securities exchange on which the Tetra Tech
Common Stock is then listed, and admitted to trading on the Nasdaq Stock Market,
if the Tetra Tech Common Stock is then admitted to trading on the Nasdaq Stock
Market;

    (l)  enter into such agreements (including underwriting agreements in
customary form containing, among other things, reasonable and customary
indemnities) and take such other actions as the Holder shall reasonably request
in order to expedite or facilitate the disposition of such Registrable
Securities; and

    (m) cooperate with the Holder and the managing underwriter or underwriters
in their marketing efforts with respect to the sale of the Registrable
Securities, including participation by Tetra Tech management in "road show"
presentations.

    The Holder agrees that, upon receipt of any notice from Tetra Tech of the
happening of any event of the kind described in Section 3(c)(v) hereof, the
Holder will forthwith discontinue disposition of Registrable Securities under
the Prospectus related to the applicable Registration Statement until the
Holder's receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3(h) hereof, or until it is advised in writing by Tetra
Tech that the use of the Prospectus may be resumed.

4

--------------------------------------------------------------------------------

    It shall be a condition precedent to the obligations of Tetra Tech to take
any action pursuant to this Section 3 with respect to the Registrable Securities
of the Holder that the Holder shall furnish to Tetra Tech upon request such
information regarding itself and the Registrable Securities held by it as shall
be required by the Securities Act to effect the registration of the Holder's
Registrable Securities.

    4.  Registration Expenses.  All expenses incident to any registration to be
effected hereunder and incident to Tetra Tech's performance of or compliance
with this Agreement, including without limitation all registration and filing
fees, fees and expenses of compliance with securities or blue sky laws, printing
expenses, messenger and delivery expenses, National Association of Securities
Dealers, Inc., stock exchange and qualification fees, fees and disbursements of
Tetra Tech's counsel and of independent certified public accountants of Tetra
Tech (including the expenses of any special audit required by or incident to
such performance), the fees and disbursements of one counsel and one accountant
representing the Holder in such offering, expenses of the underwriters that are
customarily requested in similar circumstances by such underwriters (excluding
discounts, commissions or fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals relating to the distribution of the
Registrable Securities, which will be borne by the Holder), all such expenses
being herein called "Registration Expenses," will be borne by Tetra Tech. Tetra
Tech will also pay its internal expenses, the expense of any annual audit and
the fees and expenses of any person retained by Tetra Tech.

    5.  Indemnification.  

    (a) Indemnification by Tetra Tech. Tetra Tech agrees to indemnify and hold
harmless the Holder, its officers, directors, partners, agents, representatives,
attorneys and employees and each person who controls the Holder (within the
meaning of Section 15 of the Securities Act) from and against any and all
losses, claims, damages and liabilities (including any investigation, legal or
other expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted)
(collectively, "Damages") to which the Holder may become subject under the
Securities Act, the Exchange Act or other federal or state securities law or
regulation, at common law or otherwise, insofar as such Damages arise out of or
are based upon (i) any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement, Prospectus or preliminary
prospectus or any amendment or supplement thereto, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading or (iii) any violation or alleged violation
by Tetra Tech of the Securities Act, the Exchange Act or any state securities or
blue sky laws in connection with the Registration Statement, Prospectus or
preliminary prospectus or any amendment or supplement thereto, provided that
Tetra Tech will not be liable to the Holder to the extent that such Damages
arise from or are based upon any untrue statement or omission (x) based upon
written information furnished to Tetra Tech by the Holder expressly for the
inclusion in such Registration Statement, (y) made in any preliminary prospectus
if the Holder failed to deliver a copy of the Prospectus with or prior to the
delivery of written confirmation of the sale by the Holder to the party
asserting the claim underlying such Damages and such Prospectus would have
corrected such untrue statement or omission and (z) made in any Prospectus if
such untrue statement or omission was corrected in an amendment or supplement to
such Prospectus which was delivered to the Holder prior to the Holder's sale and
the Holder failed to deliver such amendment or supplement prior to or
concurrently with the sale of Registrable Securities to the party asserting the
claim underlying such Damages.

    (b) Indemnification by Holder of Registrable Securities. The Holder agrees
to indemnify and hold harmless Tetra Tech, its directors and each officer who
signed such Registration Statement and each person who controls Tetra Tech
(within the meaning of Section 15 of the Securities Act), under the same
circumstances as the foregoing indemnity from Tetra Tech to the Holder but only
if and to the extent that such losses, claims, damages, liabilities or actions
arise out of or are based upon any untrue statement of a material fact or
omission of a material fact that was made in the Prospectus, the

5

--------------------------------------------------------------------------------

Registration Statement, or any amendment or supplement thereto, in reliance upon
and in conformity with information relating to the Holder furnished in writing
to Tetra Tech by the Holder expressly for use therein, provided that in no event
shall the aggregate liability of the Holder exceed the amount of the net
proceeds received by the Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation. Tetra Tech and the Holder shall
be entitled to receive indemnities from underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in the
distribution, to the same extent as customarily furnished by such persons in
similar circumstances.

    (c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder will (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person and not of the
indemnifying party unless (A) the indemnifying party has agreed to pay such fees
or expenses, (B) the indemnifying party shall have failed to assume the defense
of such claim and employ counsel reasonably satisfactory to such person or
(C) in the reasonable judgment of such person and the indemnifying party, based
upon advice of their respective counsel, a conflict of interest may exist
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person). If such defense is not assumed by the
indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its consent (but such consent will not be
unreasonably withheld). No indemnified party will be required to consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by all claimants or plaintiffs to such
indemnified party of a release from all liability in respect to such claim or
litigation. Any indemnifying party who is not entitled to, or elects not to,
assume the defense of a claim will not be obligated to pay the fees and expenses
of more than one counsel for all parties indemnified by such indemnifying party
with respect to such claim. As used in this Section 5(c), the terms
"indemnifying party", "indemnified party" and other terms of similar import are
intended to include only Tetra Tech (and its officers, directors and control
persons as set forth above) on the one hand, and the Holder (and its officers,
directors, partners, employees, attorneys and control persons as set forth
above) on the other hand, as applicable.

    (d) Contribution. If for any reason the foregoing indemnity is unavailable
under applicable law, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such losses, claims,
damages, liabilities or expenses in such proportion as is appropriate to reflect
the relative fault of the indemnifying party and the indemnified party in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue statement or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by such indemnifying party or by such indemnified party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The parties acknowledge and agree
that it would not be just and equitable if contribution pursuant to this
Section 5(d) were determined by pro rata allocation or by any other method of
allocation which does not take into account the equitable considerations
referred to in this Section 5(d). Notwithstanding the foregoing, the Holder
shall not be required to contribute any amount in excess of the amount the
Holder would have been required to pay to an indemnified party if the indemnity
under Section 5(b) hereof was available. No person guilty of fraudulent
misrepresentation

6

--------------------------------------------------------------------------------

(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation joint.

    (e) Timing of Payments. An indemnifying party shall make payments of all
amounts required to be made pursuant to the foregoing provisions of this
Section 5 to or for the account of the indemnified party from time to time
promptly upon receipt of bills or invoices relating thereto or when otherwise
due or payable.

    (f)  Survival. The indemnity and contribution agreements contained in this
Section 5 shall remain in full force and effect, regardless of any investigation
made by or on behalf of Tetra Tech, the Holder, its officers, directors,
partners, attorneys, agents or any person, if any, who controls Tetra Tech or
the Holder as aforesaid, and shall survive the transfer of such Registrable
Securities by the Holder.

    6.  Preparation; Reasonable Investigation.  In connection with the
preparation and filing of a Registration Statement pursuant to the terms of this
Agreement:

    (a) Tetra Tech shall, with respect to a Registration Statement filed
pursuant to Section 2, give the Holder, its underwriters, if any, and their
respective counsel and accountants the opportunity to participate in the
preparation of such Registration Statement (other than reports and proxy
statements incorporated therein by reference and properly filed with the SEC)
and each Prospectus included therein or filed with the SEC, and each amendment
thereof or supplement thereto; and

    (b) Tetra Tech shall give the Holder, its underwriters, if any, and their
respective counsel and accountants such reasonable access to its books and
records and such opportunities to discuss the business of Tetra Tech with its
officers and the independent public accountants who have certified its financial
statements as shall be necessary, in the opinion of the Holder or such
underwriters, to conduct a reasonable investigation within the meaning of
Section 11(b)(3) of the Securities Act.

    7.  Rule 144.  Tetra Tech covenants that it will use commercially reasonable
efforts to file, on a timely basis, the reports required to be filed by it under
the Securities Act and the Exchange Act and the rules and regulations adopted by
the SEC thereunder, and it will take such further action as the Holder may
reasonably request (including, without limitation, compliance with the current
public information requirements of Rule 144(c) and Rule 144A), all to the extent
required from time to time to enable the Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
conditions provided by Rule 144, Rule 144A or any similar rule or regulation
hereafter adopted by the SEC. Upon the request of the Holder, Tetra Tech will
promptly deliver to the Holder a written statement verifying that it has
complied with such information and requirements.

    8.  Specific Performance.  The Holder, in addition to being entitled to
exercise all rights provided herein or granted by law, including recovery of
damages, will be entitled to specific performance of its rights under this
Agreement. Tetra Tech agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and hereby agrees to waive the defense in any action for
specific performance that a remedy at law would be adequate.

    9.  Notices.  All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by United States first-class
mail, postage prepaid, sent by facsimile or delivered personally by hand or
nationally recognized courier addressed (a) if to the Holder, at such address
for the Holder set forth in the Asset Purchase Agreement, or at such other
address as the Holder or permitted assignee shall have furnished to Tetra Tech
in writing, or (b) if to Tetra Tech, at such address for Tetra Tech set forth in
the Asset Purchase Agreement. All such notices and other written communications
shall be effective on the date of mailing, facsimile transfer or delivery.

    10.  Successors and Assigns: Assignment of Rights.  The rights and benefits
of the Holder hereunder may not be assigned to a transferee or assignee without
the consent of Tetra Tech, which

7

--------------------------------------------------------------------------------

consent shall not be unreasonably withheld, except this Agreement shall be
freely assignable by Holder in connection with a sale or transfer of the Common
Stock in which Tetra Tech may legend the replacement certificates under
Section 7 of the Investment Letter.

    11.  Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

    12.  Entire Agreement; Amendment; Waiver.  This Agreement, the Asset
Purchase Agreement and the other agreements contemplated thereby constitute the
full and entire understanding and agreement among the parties with regard to the
subjects hereof and thereof. Without limiting the foregoing, the rights of the
Holder to registration pursuant to the terms of this Agreement shall be subject
to the limitations on resale contained in the Investment Letter (as defined in
the Asset Purchase Agreement). Neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated, except by a written instrument signed
by Tetra Tech and the Holder and any such amendment, waiver, discharge or
termination shall be binding upon all the parties hereto, but in no event shall
the obligation of any party hereto be materially increased, except upon the
written consent of such party.

    13.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be original, and all of which together shall
constitute one instrument.

    14.  Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California without giving effect to
principles of conflicts of laws thereof.

    15.  No Third Party Beneficiaries.  The covenants and agreements set forth
herein are for the sole and exclusive benefit of the parties hereto and their
respective successors and assigns and such covenants and agreements shall not be
construed as conferring, and are not intended to confer, any rights or benefits
upon any other persons.

8

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

    TETRA TECH, INC.
 
 
 
 
 
 
By:
/s/ JAMES M. JASKA   

--------------------------------------------------------------------------------

James M. Jaska
Executive Vice President
 
 
 
      COMMONWEALTH TECHNOLOGY, INC.
 
 
 
 
 
 
By:
/s/ EDWARD G. FOREE   

--------------------------------------------------------------------------------

Edward G. Foree
President

9

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.33



REGISTRATION RIGHTS AGREEMENT
R E C I T A L S
A G R E E M E N T
